          Case 1:18-cv-06874-AJN Document 79 Filed 06/04/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   6/4/2020



  Antonio Varela Calero,

                         Plaintiff,
                                                                  18-CV-2285 (AJN)
                 –v–
                                                                        ORDER
  Golden Abacus Inc., et al.

                         Defendants.


ALISON J. NATHAN, District Judge:

       Plaintiff’s former counsel, Michael Faillace, moved to withdraw because he had lost

contact with Plaintiff. His office had attempted to contact Plaintiff on numerous occasions to no

avail. See Declaration of Michael Faillace, Dkt. No. 73, ¶ 2. Plaintiff had previously told a

paralegal in Faillace’s office that he wanted to discontinue this action, but Faillace was unable to

confirm this. Id. ¶ 3. The Court granted the motion to withdraw. In a pair of orders that were

served on Plaintiff by his outgoing counsel, the Court warned Plaintiff that he needed to either

obtain new counsel or file a notice of pro se appearance; otherwise his claim would be dismissed

with prejudice for failure to prosecute. Dkt. Nos. 70, 74, 76. However, he failed to do either.

The Court again warned Plaintiff in an order that he needed to either obtain new counsel or file a

notice of pro se appearance if he did not want this case to be dismissed with prejudice. Dkt. No.

77. Plaintiff again did not comply and the copy of this most recent order that was mailed by the

Court to Plaintiff’s last known address was returned by the Postal Service. The Court now

dismisses this action with prejudice for failure to prosecute.

       A Court may, sua sponte, dismiss an action with prejudice for failure to prosecute. See

Link v. Wabash R. Co., 370 U.S. 626, 629-31 (1962). When deciding if dismissal for failure to
          Case 1:18-cv-06874-AJN Document 79 Filed 06/04/20 Page 2 of 3



prosecute is warranted, a court should examine “whether: (1) the plaintiff's failure to prosecute

caused a delay of significant duration; (2) plaintiff was given notice that further delay would

result in dismissal; (3) defendant [is] likely to be prejudiced by further delay; (4) the need to

[balance] alleviat[ion] [of] [the] court[’s] calendar congestion . . . against plaintiff’s right to an

opportunity for a day in court; and (5) . . . lesser sanctions [would be efficacious].” United States

ex rel. Drake v. Norden Sys., 375 F.3d 248, 254 (2d Cir. 2004). “No one factor is dispositive”

and the decision of whether to dismiss must be viewed “light of the record as a whole.” Id.

        All five factors favor dismissal here. First, Plaintiff’s actions have prevented any

progress in this matter from occurring since at least last September. Second, Plaintiff was given

multiple warnings that if he did not either obtain new counsel or file a notice of pro se

appearance, that this case would be dismissed for failure to prosecute. See Dkt. Nos. 74, 76, 77.

To the extent that Plaintiff never received these warnings because he did not provide a new

address to his counsel, he should not be rewarded for failing to fulfill his obligations to provide

updated contact information to his counsel or the Court. See Seth v. City of New York, No. 19-

cv-1960, 2019 U.S. Dist. LEXIS 212824, at *7-*8 (S.D.N.Y. Dec. 9, 2019). Third, “prejudice to

defendants resulting from unreasonable delay may be presumed.” Shannon v. GE, 186 F.3d 186,

195 (2d Cir. 1999) (quotation omitted). As to the fourth factor, Plaintiff has effectively forfeited

his right to a day in court by failing to respond his counsel and the court, and by failing to

provide updated contact information. Fifth, any sanction other than dismissal with prejudice

“would be futile given the Court’s inability to contact Plaintiff.” Seth, 2019 U.S. Dist. LEXIS

212824, at *8-*9.

        Accordingly, the Court dismisses this action with prejudice for failure to prosecute. The

Clerk of Court is respectfully directed to enter judgment and close this case. The Clerk of Court



                                                   2
          Case 1:18-cv-06874-AJN Document 79 Filed 06/04/20 Page 3 of 3



is further respectfully directed to mail a copy of this order and forthcoming to judgment to

Plaintiff at his last known address: 35 McClellan St., Bronx, NY 10452.



             4 2020
Dated: June ____,
       New York, New York
                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge




                                                 3
